DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 20  are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A control system comprising: a robot comprising a fixed end and a manipulator movable relative to the fixed end, wherein the robot is configured to move an elongated tool attached to an end effector of the manipulator within a robot space for aligning the elongated tool with an occluded target, wherein the robot space comprises a 3-dimensional (3D) space with the fixed end as a center; and a processor communicatively coupled with the robot and a 3D imaging device, wherein the 3D imaging device is configured to capture 3D images within an imaging space, wherein the imaging space comprises a 3D space with a fixed reference point on the 3D imaging device as a center, wherein the processor is configured to: process a preliminary 3D image of the end effector captured by the 3D imaging device to calibrate the robot by integrating the robot space with the imaging space; based on the calibration of the robot, process a 3D image of a body containing the target captured by the 3D imaging device to obtain location data of the target in the integrated space; and based on the location data of the target in the integrated space, automatically control the manipulator to align a longitudinal axis of the elongated tool with the target; a method of operating a robot comprising a fixed end and a manipulator movable relative to the fixed end, the method comprising: receiving a preliminary 3-dimensional (3D) image of an end effector of the manipulator captured by a 3D imaging device; processing the preliminary 3D image to calibrate the robot by integrating a robot space operable by the robot with an imaging space operable by the 3D imaging device; based on the calibration of the robot, processing a 3D image of a body containing an occluded target captured by the 3D imaging device to obtain location data of the target in the integrated space; and based on the location data of the target in the integrated space, automatically controlling the manipulator to align a longitudinal axis of an elongated tool attached to the end effector of the manipulator with the target.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664